Judgments, Supreme Court, New York County (Robert Haft, J.), rendered on January 18, 1989 and, Supreme Court, Bronx County (George Covington, J.), rendered on December 19, 1988, convicting defendant upon pleas of guilty of scheme to defraud in the first degree, and burglary in the third degree, respectively, and sentencing defendant to indeterminate terms of imprisonment of 1 to 3 years and 2V?. to 5 years, respectively, are unanimously affirmed.
We are unpersuaded that the sentences imposed were unduly harsh or severe. Taking into account, "among other things, the crimes charged, the particular circumstances of the individual before the court and the purpose of a penal *363sanction”, we perceive no abuse of discretion warranting a reduction in sentences. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargains and within statutory guidelines. "Having received the benefit of his bargain[s], defendant should be bound by [their] terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Sullivan, J. P., Rosenberger, Kupferman, Asch and Kassal, JJ.